Case: 1:14-cv-10150 Document #: 426-1 Filed: 01/04/19 Page 1 of 2 PagelD #:9055

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

 

EASTERN DIVISION
IN RE: OPANA ER ANTITRUST MDL No. 2580
LITIGATION Lead Case No. 14-cv-10150

Hon. Harry D. Leinenweber
THIS DOCUMENT RELATES TO:
All Actions

 

 

 

 

DECLARATION OF ADRIANA RIVIERE-BADELL IN SUPPORT OF
NON-PARTY EXPRESS SCRIPTS HOLDING COMPANY’S OPPOSITION TO END
PAYOR PLAINTIFFS’ MOTION TO COMPEL COMPLIANCE WITH
OCTOBER 12, 2018 DOCUMENT SUBPOENA
Pursuant to 28 U.S.C. § 1746, I, Adriana Riviere-Badell, hereby declare:
hy I am a member of the Florida bar and an attorney at the law firm of Kobre & Kim,
LLP, and counsel of record for Non-Party Express Scripts Holding Company (“Express Scripts”)
in this action.
2. All defined terms used herein have the same meaning as set forth in the

%

accompanying opposition to End Payor Plaintiffs’ (“EPPs”) motion to compel compliance with
the document subpoena (“Subpoena”) (Dkt. No. 417).

a Attached as Exhibit 1 is a true and correct copy of email correspondence between
counsel for End Payor Plaintiffs, Robert Wozniak, Matthew Perez, Karin E. Garvey, and Brian
Hogan; and counsel for Express Scripts, Alana F. Montas and myself, between November 16,
2018, and December 28, 2018, concerning the Subpoena. The emails exclude attachments,
including spreadsheets EPPs sent regarding NDC product codes and declarations Express Scripts,
Inc. produced in previous unrelated litigation, for ease of review and because the declarations

contain information designated as confidential or highly confidential, pursuant to protective

orders in those other unrelated cases, referenced below in paragraphs 5 and 6.
Case: 1:14-cv-10150 Document #: 426-1 Filed: 01/04/19 Page 2 of 2 PagelD #:9056

4. Attached as Exhibit 2 is a true and correct copy of Express Scripts’ Responses
and Objections to the Subpoena served on December 7, 2018.

2: Attached as Exhibit 3 1s a true and correct copy of the stipulated protective order
entered in In re Niaspan Antitrust Litigation, MDL Dkt. No. 13-md-02460-JD (E.D. Pa.) on
March 11, 2014.

6. Attached as Exhibit 4 is a true and correct copy of the protective order entered in
Inre Lidoderm Antirust Litigation, MDL Docket No. 14-md-02521-WHO (N.D. Cal.) on May 7,
2014.

I declare under penalty of perjury that the foregoing is true and correct and that I executed
this declaration on January 4, 2019 in Miami, Florida.

Cduowr hah

Adriana Riviere-Badell

 
